Citation Nr: 1420626	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as extreme anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the record.

When this claim was before the Board in June 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim can be decided.

In June 2013 testimony before the Board, the Veteran stated he had a claim for disability benefits pending with the Social Security Administration (SSA).  He indicated that he underwent a psychological evaluation for SSA around September 2012 or October 2012.  Additionally, a November 2012 VA treatment note indicates the Veteran had a pending SSA disability claim.

Records in possession of the SSA could be supportive of the claim on appeal.  Therefore, further development to obtain those records is in order.  The Board notes that should the Veteran's SSA records include evidence related to the Veteran's psychiatric disability, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinions are warranted in order to consider the new medical information.

As the case must be remanded, the RO or the AMC should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from December 2012 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include a copy of any SSA decision for the Veteran, any records associated with the SSA decision, and records from the Denver VA Medical Center for the time period from December 2012 to the present.

2. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination and/or medical opinions are warranted once the SSA records are received and reviewed.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



